Citation Nr: 1421246	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is associated with the claims file.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals no documents pertinent to this decision.  


FINDING OF FACT

Competent medical and other evidence shows that the Veteran's current sleep apnea is at least as likely as not related to symptoms observed in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that his sleep apnea had onset during active service.  

The first of the three elements of service connection, a current disability, is shown by July and September 2006 VA treatment records showing a diagnosis of sleep apnea and the Veteran's testimony that he still uses a CPAP machine for his sleep apnea.  The Veteran also testified, and the service treatment records show, that he was treated numerous times during service for headaches and fatigue.  In a May 2010 statement, the Veteran's wife reported that while the Veteran was in the military he would periodically stop breathing while he was sleeping and would then gasp for air and snore loudly.  The Board concludes that this is sufficient to establish the second element of service connection, an in-service disease or injury.  Regarding the third element of service connection, a nexus between the Veteran's condition and service, in March 2010 a VA physician gave an opinion based on the Veteran's diagnosis and his wife's statements regarding in-service symptoms that sleep apnea was as likely as not present while the Veteran was in the military.  There is no competent medical evidence to the contrary.  Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for sleep apnea is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


